 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY WAYNE BAKER,                                No. 2:19-cv-00279-CKD P
12                        Plaintiff,
13            v.                                        ORDER AND
14    MASHBURN, et al.,                                 FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16
             By an order filed May 16, 2019, plaintiff was ordered to pay the filing fee within fourteen
17
     days and was cautioned that failure to do so would result in a recommendation that this action be
18
     dismissed. The fourteen day period has now expired, and plaintiff has not paid the filing fee or
19
     responded to the court’s order.
20
             Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this
21
     matter to a district court judge.
22
             IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
23
     Fed. R. Civ. P. 41(b).
24
             These findings and recommendations are submitted to the United States District Judge
25
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
26
     after being served with these findings and recommendations, any party may file written
27
     objections with the court and serve a copy on all parties. Such a document should be captioned
28
                                                       1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be served and filed within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: June 12, 2019
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/bake0279.fifp.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
